                       Case 19-43230       Doc 18-1 Filed 12/30/19 Entered 12/30/19 10:55:40 Desc
Label Matrix for local noticing                 AT&Tcreditor matrix Page 1 of 2    BMO Harris Bank
0540-4                                          PO Box 630047                                 111 W Monroe
Case 19-43230                                   Dallas, TX 75263-0047                         Chicago, IL 60603-4095
Eastern District of Texas
Sherman
Mon Dec 30 10:51:38 CST 2019
Bank OZK                                        Blue Ridge Financial                          Chase Bank
17901 Chenal Parkway                            535 Washington Street                         PO Box 36520
Little Rock, AR 72223-5831                      Ste. 201                                      Louisville, KY 40233-6520
                                                Buffalo, NY 14203-1430


City of Wylie                                   Comptroller                                   De lage Landen Financial
Linebarger Goggan Blair & Sampson, LLP          117 E. 17th Street                            P.O. Box 41602
c/o Laurie A. Spindler                          Austin, TX 78701                              Philadelphia, PA 19101-1602
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207-2328
ENGS                                            MHC Financial Services                        Reed TMS Logistics
2441 Warrenville Rd. Ste. 310                   1010 Grand Street                             615 S Ware
Lisle, IL 60532-3642                            Kansas City, MO 64106-2202                    Tampa, FL 33619-4444



Regus                                           Royal Transport Express, LLC                  Simmons Bank
101 E Park, Ste. 600                            429 Royal Oak                                 PO Box 7009
Plano, TX 75074-8818                            Murphy, TX 75094-4322                         Pine Bluff, AR 71611-7009



Sprint                                          TAB Bank                                      WEX Bank
P.O. Box 660075                                 4185 Harrison Road, Ste. 200                  7090 Union Park Center
Dallas, TX 75266-0075                           Ogden, UT 84403-6400                          Suite 350
                                                                                              Midvale, UT 84047-6023


Wylie ISD                                       Plano - U. S. Bankruptcy Court                ACAR Leasing
c/o Perdue Brandon Fielder et al                Suite 300B                                    P.O. Box 9000
1919 S Shiloh Rd, Ste 310, LB 40                 660 North Central Expressway                 Lutherville Timonium, MD 21094-9000
Garland, TX 75042-8234                          Plano, TX 75074-6795


ACAR Leasing LTD d/b/a                          ACAR Leasing LTD d/b/a GM Financial Leasing   BMO Harris Bank N.A.
GM Financial Leasing                            c/o Wilcox Law, PLLC                          3925 Fountains Blvd. NE, Ste. 105
P.O. Box 183853                                 P.O. Box 201849                               Cedar Rapids, IA 52411-6620
Arlington, TX 76096-3853                        Arlington, TX 76006-1849


City of Wylie                                   De Lage Landen Financial                      Internal Revenue Service
Linebarger, Goggan, Blair & Sampson, LLP        Attn: J Paneghello                            P.O. Box 7346
2777 N. Stemmons Freeway Suite 1000             1111 Old Eagle School Road                    Philadelphia, PA 19101-7346
Dallas, TX 75207-2328                           Wayne, PA 19087-1453


Simmons Bank                                    Sunbelt Factors                               US Trustee
601 E. 3rd St., 7th Floor                       2900 Browns Lane                              Office of the U.S. Trustee
Little Rock, AR 72201-1709                      Jonesboro, AR 72401-7237                      110 N. College Ave.
                                                                                              Suite 300
                                                                                              Tyler, TX 75702-7231
                       Case 19-43230        Doc 18-1 Filed 12/30/19 Entered 12/30/19 10:55:40 Desc
VNH Solutions                                    Wylie ISD
                                                    creditor matrix Page 2 of 2     Eric A. Liepins
612 Falls Wheat                                      Attn: Linda D. Reece                                 12770 Coit Road
Plano, TX 75094-5307                                 c/o Perdue Brandon Fielder et al                     Suite 1100
                                                     1919 S. Shiloh Road, Suite 310, LB 40                Dallas, TX 75251-1329
                                                     Garland, TX 75042-8234




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)ACAR Leasing LTD d/b/a GM Financial Leasin        (d)AT&T                                              (u)Bahadur Dhesi
                                                     PO Box 630047
                                                     Dallas, TX 75263-0047



(d)Bank OZK                                          (d)Blue Ridge Financial                              (d)Chase Bank
17901 Chenal PArkway                                 535 Washington Street                                P.O Box 36520
Little Rock, AR 72223-5831                           Suite 201                                            Louisville, KY 40233-6520
                                                     Buffalo, NY 14203-1430


(d)Comptroller                                       (d)De lage Landen Financial                          (d)ENGS
117 E. 17th Street                                   P.O. Box 41602                                       2441 Warrenville Road
Austin, TX 78701                                     Philadelphia, PA 19101-1602                          Suite 310
                                                                                                          Lisle, IL 60532-3642


(u)Harpreet Singh                                    (d)MHC Financial Services                            (u)Rajindar Verma
                                                     1010 Grand Street
                                                     Kansas City, MO 64106-2202



(d)Reed TMS Logistics                                (d)Regus                                             (d)Simmons Bank
615 S Ware                                           101 E Park                                           P.O. Box 7009
Tampa, FL 33619-4444                                 Suite 600                                            Pine Bluff, AR 71611-7009
                                                     Plano, TX 75074-8818


(d)Sprint                                            (d)TAB Bank                                          (d)WEX Bank
P.O. Box 660075                                      4185 Harrison Road                                   7090 Union Park Center
Dallas, TX 75266-0075                                Suite 200                                            Suite 350
                                                     Ogden, UT 84403-6400                                 Midvale, UT 84047-6023


End of Label Matrix
Mailable recipients     32
Bypassed recipients     18
Total                   50
